     Case: 1:18-cv-08259 Document #: 40 Filed: 07/23/19 Page 1 of 1 PageID #:249

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Ronald Gorny
                              Plaintiff,
v.                                                Case No.: 1:18−cv−08259
                                                  Honorable Matthew F. Kennelly
Wayfair, Inc., et al.
                              Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, July 23, 2019:


       MINUTE entry before the Honorable Matthew F. Kennelly: Motion hearing held
on 7/23/2019. Motion to amend [37] is denied; motion to clarify [37] is terminated as
moot. Mailed notice. (pjg, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
